Title: To Thomas Jefferson from François D’Ivernois, 4 October 1794
From: Ivernois, François d’
To: Jefferson, Thomas



Monsieur
Londres ce 4. 8bre 1794

Au Duplicata du No. 5 que j’ai eu l’honneur de vous expédier by the Peggy bound for Virginia, je joins ici la continuation de la lamentable histoire des convulsions de Geneve. Sa lecture vous fera juger suffisamment combien est praticable et pressant l’établissement que j’ai proposé à la Virginie ou plutot que je sollicite d’elle en faveur des malheureux Genevois. Elle me justifiera en meme tems sur la multiplicité des lettres que je prens la liberté de vous adresser à cette occasion. J’ai l’honneur d’etre avec respect Monsieur, Votre tres humble & tres obéissant serviteur

F d’Ivernois

